Citation Nr: 1828563	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-37 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for Raynaud's phenomenon.

2. Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1969.  The Veteran had an additional period of military service from July 1969 to January 1971; however, that period is considered to be dishonorable for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.      


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

In May 2012, the Veteran was afforded a VA examination with regard to his claimed bilateral upper and lower extremity peripheral neuropathy, and Raynaud's phenomenon.  The examiner opined that the Veteran's bilateral upper and lower extremity peripheral neuropathy, and Raynaud's phenomenon were less likely than not related to his period of active service.  Specifically, the examiner indicated that it was less likely than not that the Veteran's claimed conditions were related to cold weather injuries that the Veteran claimed had occurred in service in 1967 and 1968.  In his rationale, the examiner indicated that the Veteran's diagnosed chronic foot fungus, as well as joint pain, did not indicate a cold weather injury, and that the Veteran's service treatment records (STRs) were silent for any such injuries.  Further, the examiner indicated that the Veteran had a history of lower back surgery, and that could be a factor of peripheral neuropathy, as opposed to Raynaud's phenomenon.  Further, the examiner reported that the VA examiner did not reveal Raynaud's phenomenon or peripheral neuropathy, and that the Veteran may have polyarthritis that was perceived as Raynaud's phenomenon and peripheral neuropathy.  

The Board finds that the May 2012 VA opinion is inadequate to decide the claims.  In this regard, the May 2012 examiner used the absence of treatment for a cold injury in service as a basis for the negative opinion.  However, an examiner cannot rely solely on the absence of treatment as a basis for a negative medical opinion.  Moreover, the Board notes that the examiner noted that the Veteran did not have Raynaud's phenomenon, or upper and lower extremity peripheral neuropathy at the time of examination.  However, the record reflects that the Veteran was treated for peripheral neuropathy during the pendency of the appeal, and that he was diagnosed with Raynaud's phenomenon following his separation from service.  Moreover, the Board is unable to reconcile the language used by the May 2012 VA examiner.  In this regard, the Board is unable to interpret the opinion so as to adequately assess it.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection. 

Therefore, the Board finds that the Veteran should be afforded new VA examination(s) and medical opinions to determine the nature and etiology of his upper and lower extremity peripheral neuropathy, and Raynaud's phenomenon.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of Raynaud's phenomenon.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present Raynaud's phenomenon is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his reports of the onset and continuity of his symptoms.  The examiner should also specifically address the Veteran's contentions that he experienced cold weather injuries while serving in Korea in 1967 and Germany in 1968.  

The rationale for all opinions expressed must be provided.

3. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of bilateral upper and lower extremity peripheral neuropathy.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present bilateral upper and lower extremity peripheral neuropathy is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his reports of the onset and continuity of his symptoms.  The examiner should also specifically address the Veteran's contentions that he experienced cold weather injuries while serving in Korea in 1967 and Germany in 1968.  

The rationale for all opinions expressed must be provided.

4. Confirm that the VA examination reports and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

5. Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



